                                          Case 4:20-cv-00714-PJH Document 81 Filed 05/08/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ERNEST MELO,
                                                                                        Case No. 20-cv-00714-PJH
                                  8                    Plaintiff,

                                  9             v.                                      ORDER OF DISMISSAL
                                  10     ZUMPER, INC., et al.,                          Re: Dkt. No. 80

                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Ernest Melo and Defendant Trade House Data, by their counsel, having

                                  15   advised the court that they have stipulated to dismissing with prejudice plaintiff’s

                                  16   complaint in its entirety, IT IS HEREBY ORDERED that this action is DISMISSED with

                                  17   prejudice. Each party shall bear his or its own costs and attorneys’ fees. The court shall

                                  18   retain jurisdiction to enforce the parties’ settlement agreement until May 8, 2021.

                                  19          IT IS SO ORDERED.

                                  20   Dated: May 8, 2020

                                  21                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  22                                                United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
